Citation Nr: 0716749	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating for residuals of prostate 
cancer in excess of 20 percent prior to January 31, 2005, and 
in excess of 30 percent beginning January 31, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1966 and from October 1966 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The claims file was then 
transferred to the RO in Cleveland, Ohio.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in February 2007; a transcript of that hearing is 
associated with the claims file.  At the time of such 
hearing, the veteran and his representative submitted 
additional treatment records from the Cleveland VA Medical 
Center.  In a statement received in connection with such 
records, the veteran waived agency of original jurisdiction 
(AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2006).  Therefore, the Board may properly consider the newly 
received evidence.  

The Board notes that in his September 2005 substantive appeal 
and at his February 2007 hearing, the veteran stated that his 
residuals of prostate cancer should be evaluated as 40 
percent disabling based on his urinary frequency.  As such, 
the veteran has limited his appeal to the issue of whether he 
is entitled to an initial rating of 40 percent, and no 
higher, for residuals of prostate cancer.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

For the entire appeal period, residuals of prostate cancer 
include daytime urinary frequency of less than one hour and 
awakening at least four, if not more, times a night to void.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no higher, for 
residuals of prostate cancer have been met throughout the 
appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

As the veteran has limited his appeal to the issue of whether 
he is entitled to an initial rating of 40 percent, and no 
higher, for residuals of prostate cancer and the Board grants 
such benefit herein, no further action is required to comply 
with the VCAA and the implementing regulations that might 
otherwise be for consideration in the processing of this 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  

The veteran's residuals of prostate cancer have been 
evaluated as 20 percent disabling effective September 23, 
2002, and 30 percent disabling effective January 31, 2005, 
pursuant to Fenderson, supra.  At his February 2007 Board 
hearing and in documents of record, the veteran contends that 
he is entitled to an initial rating of 40 percent for the 
entire appeal period based on his urinary frequency.  
Specifically, he argues that he has a daytime voiding 
interval of less than one hour and he has to awaken to void 
five or more times per night.  As such, the veteran claims 
that he is entitled to an initial 40 percent evaluation for 
residuals of prostate cancer.

By way of background, the Board notes that the rating 
decision issued in March 2004 assigned an initial 20 percent 
evaluation, effective September 23, 2002.  The rating 
decision noted that such an evaluation is assigned where 
there is a requirement for the wearing of absorbent materials 
which must be changed less than two times per day or when 
there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  
In connection with the issuance of the February 2006 
supplemental statement of the case, the RO granted an 
increased rating, to 30 percent, in contemplation of urinary 
retention requiring intermittent or continuous 
catheterization, effective January 31, 2005.  As indicated 
previously, the veteran has appealed such initial disability 
ratings and has argued for an initial 40 percent evaluation 
based on urinary frequency.

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115b.  Malignant neoplasms of 
the genitourinary system are rated under Diagnostic Code 
7528.  Pursuant to these provisions, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of the genitourinary system.  A Note to this code section 
states that the rating of 100 percent will continue for six 
months following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  As renal dysfunction is not shown by the 
evidence of record, it is unnecessary for the Board to 
consider the veteran's residuals of prostate cancer under 
such rating criteria. 

The rating criteria pertinent to voiding dysfunction 
specifically states that the particular condition should be 
rated as urine leakage, frequency, or obstructed voiding.  
Pertinent to continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is warranted where absorbent materials are 
required to be worn and changed less than 2 times per day.  A 
40 percent evaluation is assigned where absorbent materials 
are required to be worn and changed 2 to 4 times per day.  A 
60 percent evaluation is warranted where absorbent materials 
are required to be worn and changed more than 4 times per 
day.

Pertinent to urinary frequency, a 20 percent evaluation is 
assigned where daytime voiding interval is between one to two 
hours, or; awakening to void three to four times per night.  
A 40 percent evaluation is assigned where daytime voiding 
interval is less than one hour, or; awakening to void five or 
more times per night.  

Regarding obstructed voiding, a 30 percent evaluation is 
assigned where there is urinary retention requiring 
intermittent or continuous catheterization.  

For the following reasons, the Board finds that the veteran 
is entitled to an initial 40 percent evaluation for the 
entire appeal period for residuals of prostate cancer as such 
is manifested by daytime urinary frequency of less than one 
hour and awakening at least four, if not more, times a night 
to void.

Specifically, at the veteran's January 2004 VA examination, 
it was noted that the veteran had nocturia one to two times a 
night, but the examiner did not address the veteran's daytime 
voiding.  In September 2004, a record from the Cleveland 
Clinic shows that the veteran had chronic and persistent 
problems with urinary frequency and urgency.  Also in 
September 2004, VA treatment records show that the veteran 
complained of frequency since he underwent radiation three 
years previously.  A January 2005 record from the Cleveland 
Clinic reflects that, after taking Benadryl, the veteran went 
into urinary retention mostly with a weak stream and 
increased urinary frequency.  The veteran complained of 
urinary frequency, urgency, weak stream, and intermittency.  
It was also observed that he got up four to five times a 
night to urinate.  In January 2007, it was noted in VA 
treatment records that veteran had daytime frequency hourly 
and nocturia times four.  

Additionally, at his February 2007 Board hearing, the veteran 
testified that his nighttime urination is about four times a 
night, on average, but sometimes was over five depending on 
how close he's been to having a blockage.  Additionally, he 
reported that he consistently had urinary frequency of less 
than one hour during the daytime since at least September 
2002.  

As the veteran's testimony and medical evidence of record 
demonstrate that he has daytime urinary frequency of less 
than one hour and awakens at least four, if not more, times a 
night to void, the Board finds that he is entitled to an 
initial rating of 40 percent for his service-connected 
residuals of prostate cancer.  In this regard, the Board 
notes that the veteran is considered credible and competent 
to describe his current prostate symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, his testimony is consistent with the medical 
evidence of record that shows complaints of urinary frequency 
and nocturia.  The Board notes that the veteran has been 
assigned staged ratings in this case in accordance with 
Fenderson, supra; however, as the veteran has credibly and 
competently testified that he has urinary frequency 
symptomatology that meets the criteria for a 40 percent 
rating since the date service connection for residuals of 
prostate cancer was granted and his VA treatment records show 
that he had complained of urinary frequency since he 
underwent radiation, the Board finds that it is appropriate 
to grant an initial 40 percent rating for the entire appeal 
period.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected residuals of prostate 
cancer present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disability do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial 40 percent rating for residuals of prostate 
cancer, and no higher, is granted throughout the appeal 
period, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


